Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                            Document    Page 1 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                            Document    Page 2 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                            Document    Page 3 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                            Document    Page 4 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                            Document    Page 5 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                            Document    Page 6 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                            Document    Page 7 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                            Document    Page 8 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                            Document    Page 9 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 10 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 11 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 12 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 13 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 14 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 15 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 16 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 17 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 18 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 19 of 20
Case 19-80272-TOM11   Doc 43 Filed 04/16/19 Entered 04/16/19 11:59:07   Desc Main
                           Document     Page 20 of 20
